Citation Nr: 9919283	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-05 448 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,391.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Jackson, Mississippi VA Regional Office (RO), which (1) 
concluded that the veteran was at fault in the creation of 
the overpayment of VA improved pension benefits in the amount 
of $2,782; (2) determined there was no evidence of fraud, 
misrepresentation, or bad faith on the veteran's part in the 
creation of the overpayment; (3) partially granted the 
veteran's request for waiver of recovery of the overpayment 
in the amount of $1,391; and (4) partially denied the 
veteran's request for waiver of recovery of the overpayment 
in the amount of $1,391.


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled by a January 1991 rating decision and was award 
disability pension which included additional benefits for his 
dependent child.

2.  The veteran was paid additional benefits for his 
dependent child on the grounds that she was pursuing a course 
of instruction at an approved educational institution until 
August 1997 when the veteran failed to submit a certification 
of school attendance for his dependent child.

3.  In August 1997, the RO reduced the veteran's award of 
disability pension to remove his daughter as his dependent 
effective May 1, 1996; this resulted in an overpayment of 
$2782, for which the COWC granted partial waiver of $1391.

4.  The veteran's failure to submit information regarding 
change in status of dependents does not rise to the level of 
fraud, misrepresentation, bad faith, or lack of good faith. 

5.  It is not contrary to equity and good conscience to deny 
a waiver of recovery of the amount of the debt of $1,391, 
resulting from the veteran's pension overpayment.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $1,391 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a waiver of the overpayment of 
$1391 because it would result in undue financial hardship on 
him.  After review of the record, the Board finds that the 
veteran's indebtedness is not the result of misrepresentation 
or bad faith.  However, the Board also finds that it is not 
contrary to equity and good conscience to deny a waiver of 
recovery of the overpayment of $1391.

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (1998) precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  38 C.F.R. § 1.965(b)(2)(1998).  A debtor 
exhibits lack of good faith where the debtor's conduct shows 
an "absence of an honest intention to abstain from taking 
unfair advantage of the . . . Government."  38 C.F.R. 
§ 1.965(b)(3)(1998).  The Board also noted that any 
misrepresentation of a material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b)(1998).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1998).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1998).

The evidence in this case shows that the veteran established 
entitlement to a    
permanent and total disability rating for pension purposes by 
means of a January 1991 rating decision and was awarded 
disability pension benefits based on his income and his 
dependent daughter.  The veteran's dependent daughter turned 
18 in 1993, and the RO reduced the veteran's disability 
pension income to zero based on his Social Security income.  
In an August 1993, VA Form 21-674b, School Attendance Report, 
the veteran reported that his daughter, who was over the age 
of 18, was attending college and was expected to graduate in 
February 1998.  The veteran continued to file certifications 
of his daughter's school attendance through April 1996.  The 
RO provided additional benefits to the veteran for his 
daughter as a child over the age of 18 whom was pursuing a 
course of instruction at an approved educational institution.  
The veteran did not submit an VA Form 21-8960, Certification 
of School Attendance, in 1997 for his daughter's school 
attendance.  In a June 1997 letter, the RO advised the 
veteran that unless such certification was received, the RO 
would remove the veteran's daughter from his disability 
pension award and reduce his award.  No further certification 
of school attendance for the veteran's daughter was received.

In an August 1997 notification letter, the RO notified the 
veteran that his daughter was removed from his award May 1, 
1996 and that his disability pension award was reduced and 
thereafter terminated based on his Social Security income.  
The RO further advised the veteran that the reduction and 
termination of payments effective May 1, 1996, resulted in an 
overpayment of $2,782.

In September 1997, the veteran requested a waiver of the 
overpayment of $2,782 because it would create an undue 
financial hardship.  The veteran's September 1997 financial 
status report reflected that the veteran's total monthly 
income was $716 and that his monthly expenses totaled $716, 
which included $200 for rent, $200 for food, and $316 for 
other.  In an October 1997 decision, the COWC determined that 
the veteran was at fault in the creation of the overpayment 
and denied the veteran's request.  The COWC noted that the 
veteran's income and expenses were equal and that he failed 
to itemize his monthly expenses.

The veteran submitted a subsequent financial status report in 
December 1997 reflecting that his total monthly income was 
$716 and that his monthly expenses totaled $720, which 
included $200 for rent, $300 for food or household items, $60 
for gas and auto expenses, $35 for clothes, $20 for eye and 
dental care, $25 for medical bills, $25 for medicine, and $55 
for home maintenance.  The veteran also listed other debts in 
the approximate amount of $664 that he made payment on when 
he can.  In a December 1997 decision, the COWC reconsidered 
the veteran's waiver request and granted a waiver in part in 
the amount of $1391, one-half of the original debt.  The RO 
determined that once the veteran's basic essentials are met, 
the veteran must give the Government's debt the same 
consideration as a private creditor.  In addition, the COWC 
determined that collection of the overpayment would not work 
an unreasonable hardship or be contrary to equity and good 
conscience.  The Committee accordingly denied waiver in part 
in the amount of $1391, one-half of the original debt.

In his April 1998 appeal, the veteran reported that his total 
monthly income was $736, he now resided with his mother, that 
he paid $200 for utilities and other expenses, and that the 
remaining $536 was use to pay his other expenses and bills.

Upon review, the Board observes that the veteran did not 
contest the existence or the amount of the overpayment.  
Moreover, the veteran has not submitted any statement or 
documentation indicating that his daughter continued school 
after April 1996.  Thus, the Board finds that the overpayment 
of VA improved pension benefits in the amount of $1,391 was 
solely the consequence of the veteran's own action and thus 
properly created.  Additionally, the COWC determined that the 
veteran's failure to submit additional certification of 
school attendance was not clearly fraudulent, and that fraud, 
misrepresentation, bad faith, and lack of good faith are not 
established based upon the evidence of record.  The veteran 
failed to provide necessary information. 

The Board finds that collection of the remainder of this debt 
would not deprive the veteran or his family of the basic 
necessities or otherwise violate the standard of equity and 
good conscience.  The record clearly indicates that the 
veteran accepted payment of additional compensation on the 
basis that his daughter was attending college.  However, the 
veteran failed to submit school certification of his 
daughter's attendance after April 1996 as requested by the 
RO.  As noted previously, the veteran has not contended that 
his daughter continued school after April 1996 or submitted 
any proof of such attendance.  The veteran knew that he was 
obligated to notify the VA promptly as to changes in 
dependent status; this obligation is set forth in letters 
from the RO to the veteran wherein his rates of monthly 
pension payments were delineated.   The veteran was at fault 
for not submitting the necessary information.  A review of 
the record fails to indicate any fault that may be attributed 
to the VA in the creation of the overpayment.

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
pension benefits paid to the veteran were intended to provide 
income to veterans who are unemployable by reason of their 
disabilities, who meet certain financial status criteria, and 
in this case, were based upon his having a child attending 
school.  Without the benefit of accurate and timely 
information, the VA is unable to determine whether a veteran 
meets the criteria.  Therefore, the Board finds that to 
recover the overpayment of such benefits does not nullify the 
objective of their payment, as the veteran did not provide 
the information which was required to determine his 
eligibility for the benefits.  The Board further finds that 
the evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.

Moreover, the Board concludes that a grant of waiver of 
recovery would result in unfair gain to the debtor.  To waive 
recovery of the remainder of the overpayment, $1,391, would 
clearly result in an unfair gain to him.  As to his assertion 
that repayment of the claim would result in financial 
hardship because his monthly income barely covers his monthly 
expenses, the Board notes that the regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of the basic 
necessities.  

In his April 1998 appeal, the veteran indicated that his 
situation had changed somewhat.  According to the veteran, he 
now resided with his mother and received $736 in monthly 
income.  He reported that his expenses consisted of  $200 for 
utilities and other expenses of $536 which he used to pay his 
own bills.  Therefore, compared with his earlier financial 
status report of December 1997, it appears that the veteran's 
basic necessities, including shelter and food, are shared 
with his mother and his expense for such decreased.  As for 
his other expenses, the Board notes that the veteran did not 
provide an itemized list of such.  Thus, the Board finds that 
there is room in the veteran's monthly budget to permit 
repayment of the debt to the Government without depriving the 
veteran of the basic necessities of life and does not impose 
undue financial hardship on the veteran.  We again note that 
the veteran should accord a legitimate debt to the United 
States Government the same priority accorded other debtors.

The veteran, in the Form 9 reported that the benefit he 
received paid medical and school expenses of his daughter.  
In regard to the medical expenses, the Board has considered 
the information provided.  In regard to school expenses, the 
veteran was provided opportunities to document that the 
daughter did go to school, but did not provide the required 
certification.  We are left with the unmistakable belief that 
the child did not attend school after the time frame 
established by the regional office.

As the Board concludes that the veteran was at fault in the 
creation of the indebtedness in this case and that the 
collection of the indebtedness would not deprive the debtor 
of the basic necessities of the life, the Board finds that 
recovery of the overpayment of $1391 would not be against the 
principles of equity and good conscience.  Accordingly, 
waiver of recovery of the overpayment is denied.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $1391 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

